May 07, 2010


Mr. Kendall M. Gray
Andrews Kurth LLP
600 Travis, Suite 4200
Houston, TX 77002
Mr. Levon G. Hovnatanian
Martin Disiere Jefferson & Wisdom LLP
808 Travis, Suite 1800
Houston, TX 77002

RE:   Case Number:  08-0580
      Court of Appeals Number:  01-07-00570-CV
      Trial Court Number:  2006-14198

Style:      GEOFFREY ZIMMERMAN, M.D.
      v.
      WENDY GONZALEZ ANAYA, INDIVIDUALLY AND A/N/F OF CHRISTOPHER GABRIEL
      HERNANDEZ, DECEASED

Dear Counsel:

      Today the Supreme Court of Texas  issued  an  opinion  in  the  above-
referenced  cause.   You  may   obtain   a   copy   of   the   opinion   at:
http://www.supreme.courts.state.tx.us/historical/recent.asp.  If  you  would
like   the   opinion   by   email,   please   contact   Claudia   Jenks   at
claudia.jenks@courts.state.tx.us or call (512)463-1312 ext. 41367.


                                       Sincerely,
                                       [pic]


                                       Blake A. Hawthorne, Clerk


                                       by Claudia Jenks, Chief Deputy Clerk
Enclosure
|cc:|Ms. M. Karinne         |
|   |McCullough             |
|   |Ms. Theresa Chang      |